Wagner, Judge,
delivered the opinion of the court.
The error complained of in tliis case is the giving improper instructions; but, after an examination of the evidence upon which they are based, we have wholly failed to perceive how they could have injured the appellants. Assuming, as is here contended, that the appellants acted as agents for the respondent,- instead of forwarding and commission mer-still they are in no better condition, for the proof shows that they had received the money, and entirely neglected to notify their principals; and it is the duty of an agent, in all cases where he has collected money for his principal, to give him immediate notice of the fact.
We do not approve of the phraseology of respondent’s third instruction, and the words “ considerable time” might ordinarily have a tendency to mislead the jury. The reasonableness or unreasonableness of time would have been the proper mode of submitting the matter to the jury. However, it is obvious in this case, viewing all the facts and circumstances, that the result would have been the same, and that the appellants have no reason to complain.
The judgment is affirmed.
The other judges concur.